Advisory Action

The examiner called applicant’s representative to schedule the interview and discuss the proposed amendment under AFCP 2.0; but, the examiner was unable to receive a reply; perhaps, due to the holidays.
Applicant submits that “Kim does not teach 'an object identification anomaly detection system that ... generates an anomaly metric indicative of whether the first object identification is anomalous" as recited in independent claim I”. The examiner’s position is that as explained by the applicant in the remarks Kim discloses generating an anomaly metric indicative of whether the first object’s behavior identification is anomalous, since the first object’s behavior identification could be flagged as anomalous because it was incorrectly identified and/or classified as disclosed by Lo (see par. 0038); it would be obvious to one of the ordinary skills in the art that the combination of Kim in view of Lo would detect and flag both object identification and behavior is anomalous in order to find the reason of the anomaly and provide the correct response.
As to the arguments directed to claims 13 and 20, they fall for the same reasons as shown above for claims 1. The rejection of record stands.

/MARCOS L TORRES/           Primary Examiner, Art Unit 2647